UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 2, 2012 Syms Corp. (Exact name of registrant as specified in its charter) New Jersey 001-8546 22-2465228 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Syms Way, Secaucus, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 902-9600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; APPOINTMENT OF CERTAIN OFFICERS Effective on August 3, 2012, Syms Corp.’s employment of Ann Keefe as Senior Vice President, Human Resources has been terminated.No replacement for Ms. Keefe has been named. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SYMS CORP. By: /s/ Gary P. Binkoski Name: Gary P. Binkoski Title: Chief Financial Officer Dated:August 2, 2012
